Citation Nr: 1430146	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-21 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether the appellant's substantive appeal (VA Form 9) was timely filed following a September 2006 rating decision that granted service connection for chronic headaches with a noncompensable rating.

2. Entitlement to service connection for a sinus condition, to include recurrent sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 until January 2005. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in March 2005 and September 2006.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has characterized the issue of entitlement to service connection for sinusitis to the broader issue of entitlement to service connection for a sinus condition, to include recurrent sinusitis and allergic rhinitis, as is reflected on the cover page.  

The issue of entitlement to service connection for a sinus condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 2005 rating decision denied entitlement to service connection for headaches.

2. The RO received the Veteran's timely notice of disagreement as to the above-stated issue in January 2006.

3. In September 2006, a rating decision was issued granting entitlement to service connection for headaches with a noncompensable rating.
4. The RO received the Veteran's timely notice of disagreement as to the Veteran's initial rating for headaches in April 2007 and a statement of the case was issued and sent to the Veteran's on December 10, 2007.

5. The Veteran executed and submitted to the RO a substantive appeal (VA Form 9) on, or after, April 28, 2008.


CONCLUSION OF LAW

The Veteran did not submit a timely substantive appeal with regard to the September 2006 rating decision, nor did he submit a timely request for extension of the time limit for filing the substantive appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 20.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the decision below, the Board finds the Veteran did not submit a timely substantive appeal of the underlying rating decision.  As such, the Board is declining jurisdiction to consider the merits of the issue.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  Thus, with regard to the issue on appeal, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103A(a); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution is based on statutory interpretation, rather than consideration of factual evidence). In this case, the Veteran was properly notified of the jurisdictional problem, and he was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.

Legal Criteria Regarding Timeliness of an Appeal

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as, to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101.  The decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

Under VA regulations, an appeal consists of a timely filed written notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

The substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  An extension of the 60-day deadline to file the substantive appeal may be granted for good cause shown.  A request for such an extension must be made in writing prior to the expiration of the time limit for filing the substantive appeal. 38 C.F.R. § 20.303.  The RO may close an appeal without notice to an appellant for failure to respond to an SOC within the period allowed.  38 C.F.R. § 19.32.

Analysis

The Veteran initially filed a claim for service connection for headaches in August 2004.  This claim was initially denied in a March 2005 rating decision issued by the RO.  Subsequent to this denial, the Veteran submitted a timely NOD.  Due to this NOD, the Veteran's claim was reviewed and service connection was granted via a rating decision that was sent to the Veteran on September 14, 2006.  This rating decision informed the Veteran that service connection for chronic headaches had been granted with a noncompensable rating, and had resolved the benefits sought in the previous NOD.

In April 2007, the RO received another NOD from the Veteran that appealed the initial noncompensable rating for chronic headaches that had been assigned in September 2006 rating decision.  

The RO issued a statement of the case with regard to the Veteran's initial rating in December 2007 and mailed a copy, along with a notification letter, to the Veteran on December 10, 2007.  The letter included notice that the VA Form 9, Appeal to the Board of Veterans' Appeals, must be filed with the RO within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the September 2006 rating decision.  A blank VA Form 9 was noted as an enclosure to the letter.  The letter also stated that if the substantive appeal was not filed within the specified period, the case would be closed, and any request for an extension of time to file should be made prior to the expiration of the 60-day time limit. 

The Veteran signed and dated a substantive appeal (VA Form 9) April 28, 2008, which was submitted to the RO.  While the VBMS claims file indicates that the Form 9 does not have a date stamp for when it was received by the RO, the Board finds the fact that the Veteran dated the letter April 28, 2008 to be probative as to the earliest date the letter would have been received by the RO.  The due date for the substantive appeal was in February 2008, 60 days from the date of mailing of the statement of the case as the one-year period from the date of notification of the September 2006 rating decision had already ended.  38 C.F.R. §§ 20.302, 20.305(b). 
The RO made a notation on the Form 9 that they were going to open a claim for an increased rating for headaches, as the file had already been closed for over two months.  Between when the RO mailed the SOC (December 10, 2007) to the Veteran and 60 days provided to the Veteran to perfect the appeal (February 9, 2008) the RO did not receive any contact from the Veteran of any kind.  On February 20, 2008, the RO received a brief message from the Veteran requesting that a birth certificate be added to his claims file for his son, born in December 2007.  No statements were received regarding the Veteran's appeal for headaches until approximately two months later in April 2008.  To the extent to which the Veteran sent a statement regarding his headaches received April 15, 2008, this statement is also cannot be construed as a timely substantive appeal.  Additionally, the claims file indicates that the Veteran did not seek any VA treatment regarding his headaches between December 2007 and February 2008.      

The RO notified the Veteran in an August 2008 letter that the substantive appeal was not timely, and he was informed of his right to appeal the RO's timeliness determination and provided with an appeal rights form (VA Form 4107).  In August 2008, he submitted a statement expressing disagreement with the timeliness determination.  The Veteran stated that he was still having problems with his headaches and was still treating for it with medication provided by the VA.  The Veteran did not contend that his previous VA 9 had been submitted within the 60 day period or that he had submitted additional evidence during that period.  The RO determined that this filing constituted a notice of disagreement to the August 2008 determination.  38 C.F.R. § 20.201.  The RO issued a statement of the case in March 2009 (and a Supplemental Statement of the Case in May 2012) and the Veteran completed a substantive appeal as to timeliness. 

In regard to the current appeal for timeliness of his appeal for migraines, the Veteran has not contended that he submitted documents that weren't received, or that he should have been granted an extension of time to file for good cause.  The Veteran has essentially maintained that his claim for migraines has never been properly reviewed, and his current rating does not adequately contemplate the symptoms he deals with on a day-to-day basis.  While the Board is sympathetic to these claims, the Boards notes that the issue currently before it is whether the Veteran timely perfected his appeal to the Board regarding his initial rating for migraines.  The Board finds that he did not perfect his appeal in a timely manner. 

The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has held that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  However, the VA has not waived this requirement in this claim and declines to do so at this time.  In Percy, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  In this case, however, unlike the claimant in Percy, the RO did not treat the Veteran's substantive appeal as if it were timely.  In fact, the VA Form 9 was reviewed and the RO then notified the Veteran of this defect in the substantive appeal, listing the pertinent procedural dates of record and providing the appeal procedure.  As such, the Board finds that the issue of timeliness of the substantive appeal has not been waived at any time, either explicitly or implicitly.

While the Board understands that it may be possible to construe the Veteran's request for addition of a birth certificate of a child to his file as an implicit request for an extension of time, the Board notes that this request fell outside of the 60 day period to file his appeal and after this request the Veteran waited at least another 60 day period before submitting his Form 9 on April 28, 2008.  

In sum, the claims folder does not contain a timely filed substantive appeal or timely request for an extension of time in which to file a substantive appeal. Moreover, the issue of timeliness of the substantive appeal has not been waived at any time.  Accordingly, in light of the entire record, the Board concludes that it does not have jurisdiction to consider the Veteran's underlying claim, and the current appeal is denied.




ORDER

As a timely substantive appeal was not filed following a September 2006 rating decision that granted service connection for chronic headaches with a noncompensable rating, the appeal is denied.


REMAND

The Board notes that further development is required regarding the Veteran's claim for service connection for a sinus condition.   The Veteran filed his claim for service connection for "sinusitis" while he was still in service in August 2004.  The Veteran exited service in January 2005.  In September 2004, the Veteran underwent a VA examination that reported that he had problems with sinusitis since 1994.  The examiner noted that the condition would occur 12 times per year for approximately a week but did not cause any incapacitation.  The examiner did not diagnose the Veteran with a sinus condition because the Veteran did not have current symptoms at the time of the examination.  

The Veteran and his wife have provided statements regarding his recurrent sinus problems which state that the Veteran has had problems with sinus problems since 1994 and have occurred regularly since service.  The Veteran has submitted documents indicating treatment for recurrent treatment for allergies and sinus problems since shortly after exiting service. 

The Veteran was sent for a VA examination in May 2011 regarding his sinus problems.  The Veteran was diagnosed with "chronic sinusitis" by the VA examiner but the examiner did not provide an opinion as to the etiology of the chronic sinusitis despite noting that the symptoms had been reported to have begun in 1990's.  

A medical opinion regarding the etiology of the Veteran's condition was requested, to which another examiner opined that the Veteran's sinusitis was not connected to service because he was not diagnosed with chronic sinusitis in service and while he has treated with VA for allergic rhinitis for many years this treatment did not begin within 12 months of service.  However, the Board finds that this opinion is not adequate as the Veteran was noted to be taking allergy medicine in his service treatment records when he was being treated for an upper respiratory infection in October 2001.  See  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Further, the examiner's opinion did not address contentions of the Veteran and his wife that he has had recurrent sinus problems either due to allergies or sinusitis (or both) since the 1990's.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the etiology of any current sinus disability, to include: sinusitis and allergic rhinitis.  The claims file (including a copy of this remand) must be made available to the examiner prior to review.

If a current sinus disability, is found upon examination, the examiner must render an opinion as to whether any diagnosed disability is at least as likely as not, i.e., 50/50 chance, related to active service.  The examiner must address the Veteran's contentions at separation, the lay statements of record, service treatment records and post treatment records.  

If a current sinus condition is not found at the time of the examination, an opinion should be given regarding if it is at least as likely as not (50 percent probability or greater) that an intermittent sinus condition as described by the Veteran would be the result of the Veteran's military service.

A complete rationale must be given for any opinions that are provided. 

2. Following the above-directed development, and any other development deemed necessary, re-adjudicate the Veteran's claim.  Should the claimed benefits not be granted, issue a supplemental statement of the case to the Veteran and his representative.  Following this, return the case to the Board for adjudication. 

3. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


